Storrs, J.
The principal question, in this case, involves the correctness of the construction given by the court below *346to the statute which, among other property, exempts from warrant, or execution, “bedding, and household furniture necessary for supporting lifeRev. Stat. Ch. 1, § 179, p. 112. The jury were instructed that this provision exempts only such articles of furniture, as are indispensably requisite for supporting the lives of the debtor’s family. We are of opinion that this is too rigid a construction of the phrase, “ necessary for supporting lifeor, rather, of the word “ necessary,” contained in it, which would have given to the provision the same meaning, if the succeeding words “for supporting life” had been omitted; since it is obvious that the word necessary would imply a necessity for some particular purpose, and that could only be the supporting of life. It was accordingly assumed in Davlin v. Stone, 4 Cush. R., 361, that the word necessary, which was used in the Massachusetts statute, exempting, after an enumeration of some .specific articles, “ other household furniture necessary for the debtor and his family, not exceeding fifty dollars in value,” without expressing the purpose for which such necessity should exist, implied that that purpose was the support of the debtor’s family. The enquiry before us is, as to the true sense in which the word “ necessary” was used in the law now in question. On this point we derive no aid from the phraseology of the former statutes, in relation to the exemption of household furniture from legal process. They differ from the present law in their arrangement; but otherwise they are all alike, excepting that for the word, upholding, which is used in the ancient statute, the synonymous word, supporting, is substituted. We think that the term “ necessary” was not intended to denote those articles of furniture only, which are indispensable to the bare subsistence of the persons for whose benefit the law was designed, the debtor and his family. According to such a limited construction, it would exclude many things which universal usage and the common understanding of that word, in reference to this subject, have pronounced to be necessary articles of household furniture; and would indeed protect merely those rude *347contrivances which are used only in a savage state. The word was obviously used in a larger sense; it was intended to embrace those things which are requisite, in order to enable the debtor not merely to live, but to live in a convenient, and comfortable manner. It however excludes superfluities and articles of luxury, fancy and ornament, as remarked by Ch. J. Shaw, in 4 Cush. R., 361; “ it was not used in its most rigid sense, as something indispensable, and without which the debtor cannot live, but something so essential as to be regarded among the necessaries, as contradistinguished from luxuries.” The word “ necessary” has properly, and frequently, in common parlance, a limited and qualified signification, and indicates means for the accomplishment of a purpose, which are reasonably requisite and proper for that purpose under the circumstance's • of the case, rather than those without which it would be absolutely impossible for it to be accomplished. And such is the sense in which it would be commonly used and understood in our community, in speaking of furniture necessary for supporting life, or necessary for house-keeping, or necessary for a family. In this sense the word was, in our opinion, used in the act in question, as indeed it is in many others. The exposition of this term by Ch. J. Marshall, in reference to the meaning of it in a particular clause of the Constitution of the United States, is applicable to this act. He says ; “ does it always import an absolute physical necessity, so strong, that one thing, to which another may be termed necessary, cannot exist withoutthat other? We think it does not. If reference be had to its use in the common affairs of the world, or in approved authors, we find that it frequently imports no more than that one thing is convenient or useful, or essential to another. To employ the means necessary to an end, is generally understood as employing any means calculated to produce the end, and not as being confined to those single means, without which the end would be entirely unattainable. Such is the character of human language, that no word conveys to the *348mind, in all situations, one single definite idea; and nothing is more common than to use words in a figurative sense. Almost all compositions contain words, which, taken in their rigorous sense, would convey a meaning different from that which is obviously intended. It is essential to just construction, that many words which import something excessive, should be understood in a more mitigated sense, in that sense which common usage justifies. The word ‘ necessary’ is of this description. It has not a fixed character peculiar to itself. It admits of all degrees of comparison; and is often connected with other words which increase, or diminish, the impression the mind receives of the urgency it imports. A thing may be necessary, very necessary, absolutely or indispensably necessary. To no mind would the same idea be conveyed, by these several phrases. * * * This word, then, like others, is used in various senses ; and in its construction, the subject, the context, the intention of the person using them, are all to be taken into view.” Mc Culloch v. Maryland, 4 Wheat. R., 316.
The statute in question is a remedial one, and being passed for a humane purpose, ought to be liberally expounded in favor of humanity, and in furtherance of the benevolent objects, for which it was enacted. The interest of creditors does not, as has been claimed, require a greater strictness in its construction, than the one we have adopted, on the ground that they would otherwise be seriously affected in regard to the collection of their debts. The law was prompted by an enlightened view to the interest of creditors, as well as of debtors, and in our opinion our construction will advance the interests of both, while the narrow and rigid construction • contended for would not operate generally for the benefit of either. A reference to the decisions of the courts, in the other states, upon similar statutes, some of which are, in their terms, like our own, will show that they have uniformly favored the same liberal rule of construction which we have adopted. Crocker v. Spencer, 2 Chip., 68. Leavitt v. Met-*349calf 2 Verm., 842. Freeman v. Carpenter, 10 Verm., 435. Richardson v. Buswell, 10 Metc., 506. Davlin v. Stone, 4 Cush., 359. Peverly v. Sayles, 10 N. Hamp., 356.
In regard to the kind, quantity and quality of the articles of furniture which would be exempted in particular cases under this law, it is obviously impracticable to prescribe, or specify them. Each case, as it arises, will depend on its own peculiar circumstances, and present the question, as one of fact, for the jury to determine, whether the exemption exists, according to the exposition of the law which we have given.
We do not concur in the suggestion that this law exempts only such articles, as were necessary at the time when it was passed. Some articles of furniture, greatly conducive to convenience and comfort, and proper for every family, have been since invented, and others which would then have been deemed superfluous, have now ceased to be so, and are properly considered to be necessary. The enquiry is, whether the article in question was necessary when it was levied on by the creditor.
On this point there should be a new trial.
The question, whether the apparatus, called a range, was a stove, was, on the conflicting claims of the parties, as to its character, one of fact, and as such properly submitted to the jury.
The question of evidence, which has been argued before us, is presented so unintelligibly on this motion, that an examination of it would probably serve no useful purpose, and, as it is not necessary, we do not attempt to express any opinion upon it.
In this opinion the other Judges, Ellsworth and Hinman, concurred.
New trial to be granted.